Exhibit 10.7
(IMAGE) [c83326c8332608.gif]

GENERAL SERVICES ADMINISTRATION PUBLIC BUILDINGS SERVICE  _____  SUPPLEMENTAL
AGREEMENT  _____  DATE SUPPLEMENTAL LEASE AGREEMENT  _____  NO. 2 JUl 1 0 2006
—— -— — — TO LEASE NO. GS- 06P-00030 —

ADDRESS OF PREMISES

1303 SW First American Plaza, Topeka, Kansas 66604

THIS AGREEMENT, made and entered into this date by and between

First Life America Corporation whose address is 1303 SW First American Plaza
Topeka, KS 66606

hereinafter called the Lessor, and the UNITED STATES OF AMERICA, hereinafter
called the Government WHEREAS, the parties hereto desire to amend the above
Lease.

NOW THEREFORE, these parties for the considerations hereinafter mentioned
covenant and agree that the said Lease is amended, effective as follows:

The word “effective” immediately above was deleted prior to signature by either
party.

This supplemental lease agreement (SLA) establishes a change in ownership of the
property and an assumption of the Government Lease.

1. The preamble of the Lease is hereby amended to state that the Lessor is:

First Life America Corporation 1303 SW First American Place Topeka, KS 66604

By virtue of a Special Warranty Deed executed by the parties of interest and
recorded on May 1. 2006, in Book 4351, Page 48 Number 20060010162 in the office
of the Recorder of Deeds, in the County of Shawnee, Kansas.

2. Paragraph 3 of the Lease is hereby amended in part to state that rental
payments shall be payable to:

First Life America Corporation 1303 SW First American Place Topeka, KS 66604

(See attached Sheet 2A)

All other terms and conditions of the lease shall remain in force and effect. IN
WITNESS WHEREOF, the parties subscribed their names as of the above date. lessor
First Life America Corporation

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c83326c8332609.gif]

3. First Life America Corporation hereby releases the Lessee (General Services
Administration) from any and all liability for rental payments, lump sum items
and reconciliation amounts which have been paid to First American Capital
Corporation, a Kansas Corporation, former Lessor, prior to execution of this
SLA.

4. First Life America Corporation . as Successor-Lessor, hereby assumes,
approves and adopts Lease Number GS-06P-00030,

effective April 27, 2006. and agrees to be bound by, and undertakes to perform
each and every term, covenant and condition contained in the Lease. The
Successor-Lessor further assumes all obligations and liabilities of all claims
and demands against the prior Lessor under the Lease in all respects as if the
Successor-Lessor were the original party to the Lease.

5. The Lessor’s Taxpayer Identification Number is:

74-2843158

6. The day-to-day management of the Lease has been designated as:

John Van Engelen

1303 SW First American Place

Topeka, KS 66604

(785) 267-7077

INITIALS: GS-O6P-00030 Lessor  _____  Government  _____  SLA #2

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c83326c8332610.gif]

PART I — SOLICITATION/DESCRIPTION OF REQUIREMENTS (To be completed by
Government) . A, REQUIREMENTS

The Government of the United States of America is seeking to lease approximately
8,080 BOMA useable square feet (9,169 rentable square feet) of office and
related space, fully serviced, along with thirty-five (35) parking spaces, of
which three (3) spaces must be marked reserved, located in Topeka, Kansas , for
occupancy not later than March 14, 2001, for a term of ten (10) years; with five
(5) years firm. Rentable space must yield approximately 9,169 (8,080 BUSF) for
use by Tenant for

personnel, furnishing, and equipment.

OFFERS ARE DUE ON OR BEFORE CLOSE OF BUSINESS December 27, 2000 at 1:30 PM.

B. STANDARD CONDITIONS AND REQUIREMENTS

The following standard conditions and requirements shall apply to any premises
offered for lease to the UNITED STATES OF AMERICA (hereinafter called the
GOVERNMENT):

Space offered must be in a quality building of sound and substantial
construction, either a new, modern building or one that has undergone
restoration or rehabilitation for the intended use.

The Lessor shall provide a valid Occupancy Permit for the intended use of the
Government and shall maintain and operate the building in conformance with all
applicable current (as of the date of this solicitation) codes and ordinances.
Below-grade space to be occupied by the Government and all areas in a building
referred to as “hazardous areas” in National Fire Protection Association
Standard 101, or any successor standard thereto, must be protected by an
automatic sprinkler system or an equivalent level of safety. A minimum of two
separate stairways shall be provided for each floor of Government occupancy.
Scissor stairs will be counted as one stairway. If offered space is 3 or more
stories above grade, additional egress and fire alarm requirements may apply.

The Building and the leased space shall be accessible to the handicapped in
accordance with the Americans With Disabilities Act Accessibility Guidelines (36
CFR Part 36, App. A) and the Uniform Federal Accessibility Standards (41 CFR
101-19.6, App. A). Where standards conflict, the more ·stringent shall apply.

The teased space shall be free of all asbestos containing materials, except
undamaged asbestos flooring in the space or undamaged boiler or pipe insulation
outside the space, in which case an asbestos management program conforming to
Environmental Protection Agency guidance shall be implemented. The space shall
be free of other hazardous materials according to applicable Federal, State, and
local environmental regulations.

Services, utilities, and maintenance will be provided daily, extending from 7:00
a.m. to 6:00 p.m. except Saturday, Sunday, and Federal holidays. The Government
shall have access to the leased space at all times, including the use of
electrical services, toilets, lights, elevators, and Government office machines
without additional payment.

The Lessor shall complete any necessary alterations within 30 days after agency
approval, (see special requirements for details)

2. SERVICES AND UTILITIES (To be provided by Lessor as part of rant)

X HEAT X  _____  X TRASH REMOVAL X  _____  X  _____  ELEVATOR  _____  X INITIAL
& REPLACEMENT  _____  X OTHER (Specify bslow) ELECTRICITY X  _____  CHILLED
DRINKING  _____  SERVICE X WINDOW  _____  LAMPS, TUBES a BALLASTS 35 Parking
Space & POWER (Special  _____  WATER X AIR  _____  WASHING Frequency  _____  X
PAINTING FREQUENCY  _____  Keeping pkg lot free Of Equip.) X WATER  _____ 
CONDITIONING X 2 x yearly X  _____  Space Every 5 years Public  _____  debris,
ice & sno (Hat & Cold) X  _____  TOILET SUPPLIES X  _____  CARPET CLEANING
 _____  Areas As needed SNOW REMOVAL  _____  JANITORIAL SERV. & Frequency SUPP.
Annually —— —— —— —— —

3. OTHER REQUIREMENTS

Offerors should also include the following with their offers:

GSA Form 3626, Lease for Real Property (Short Form); SFO OKS0041; Supplemental
Lease Requirements for Small and temporary Leases; GSA Form 1217, GSA
Form 35,17A, General Clauses; GSA Form 3518A, Representations and
Certifications; GSA Standards of Conduct; an overtime rate for utilities,
Operating costs (per sq. ft.) and a common area factor per SFO.

Overtime rate No Cost Operating costs (per sq. ft.) Common area factor

NOTE: AH offers are subject to the terms and conditions outlined above, and
elsewhere in this solicitation, including the Government’s General Clauses and
Representations and Certifications.

4. BASIS OF AWARD

X  _____  THE ACCEPTABLE OFFER WITH THE LOWEST PRICE PER SQUARE FOOT, ACCORDING
TO THE ANSI/BOMA ZS5.1-199S DEFINITION FOR BOMA USABLE OFFICE AREA, WHICH MEANS
“THE AREA WHERE A TENANT NORMALLY HOUSES PERSONNEL AND/OR FURNITURE, FOR WHICH A
MEASUREMENT IS TO BE COMPUTED.”

OFFER MOST ADVANTAGEOUS TO THE GOVERNMENT, WITH THE FOLLOWING EVALUATION FACTORS
BEING SIGNIFICANTLY MORE IMPORTANT THAN PRICE APPROXIMATELY EQUAL TO PRICE
SIGNIFICANTLY LESS IMPORTANT THAN PRICE (Listed in descending order, unless
stated otherwise):

GENERAL SERVICES ADMINISTRATION GSA Form 3626 (Rev. 10-96) Page 1 Prescribed by
APD 2800.12A

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c83326c8332611.gif]

| | | { PART II — OFFER (To be completed by Offeror/Owner) } — { A. LOCATION AND
DESCRIPTION OF PREMISES OFFERED FOR LEASE BY GOVERNMENT } —

| | | 5. NAME AND ADDRESS OF BUILDING (Indude ZIP Code) First Life America
Building 6. LOCATION(S) IN BUILDING 1303 SW First American Place ‘ :’ Topeka,
Kansas 66604 — a. Floor 1st  _____  b. ROOM NUMBER(S) —— — c. Rentable SF
 _____  d. TYPE X  _____  GENERAL OFFICE  _____  X OTHER (Specify) 9,169(8,080
USF) warehouse 3s parking spaces —— — B. TERM —

To have and to hold, for the term commencing on March 14, 2001, and continuing
through March 13, 2011, inclusive. The Government may terminate this lease in
whole or in part, at any time on or after March 13, 2006, by giving at least
90 days notice in writing to the Lessor. No rental shall accrue after the
effective date of termination. Said notice shall be computed commencing with the
day after the date of mailing.

, c. RENTAL

Rent shall be payable in arrears and will be due on the first workday of each
month. When the date for commencement of the lease fall’s after the 15th day of
the month, the initial rental payment shall be due on the first workday of the
second month following the commencement date.: Rent for a period of less than a
month shall be prorated.

7. AMOUNT OF ANNUAL RENT 9. MAKE CHECKS PAYABLE TO (Name and address) First
American Capital Corporation, 3360 SWHarrison Street, Topeka, KS 66611
$165,559.20 — —

8. RATE PER MONTH $13,793.60 — —

10a. NAME AND ADDRESS OF OWNER (Include ZIP code. If requested by the Government
and the owner is a partnership or joint venture, list all General Partners,
using a separate sheet, if necessary.)

First American Capital Corporation, 3360 SW Harrison Street, Topeka, KS 66811

10b. TELEPHONE NUMBER OF 11. TYPE OF INTEREST IN PROPERTY OF PERSON SIGNING
 _____  OWNER  _____  OTHER (Specify) OWNER 785/267-7077 X  _____  AUTHORIZED
AGENT X —— —— —— — 12. NAME OF-OWNER OR AUTHORIZED AGENT Rick D. Meyer,
President & CEO —— —— — 14. SIGNATURE OF OWNER OR AUTHORIZED AGENT 15. DATE 16.
OFFER REMAINS OPEN UNTIL (Date) 12/26/00 1:30 P.M. 12/27/00 —— —— —— —— —

PART III — AWARD (To be completed by Government)

Your offer is hereby accepted. This award consummates the lease which consists
of the following documents: (a) this GSA Form 3626, (b) Representations and
Certifications, (c) the Government’s General Clauses, and (d) the following
changes or additions made or agreed to by you: 8,080 BOMA Useable Square Feet
(9,169 RSF) of office and related space, fully serviced, together with
thirty-five (35) parking space (3 of which are marked reserved); no overtime
costs; operating expenses of $4.20 per USF (w/ annual escalation); and a tax
base year of 2001, for a term of ten (10) years, five (5) year firm, with
Government having cancellation rights with ninety (90) day written notice to the
Lessor after the initial 5 year firm term (March 13,2006).

Your annual rent of $165,559.20 consists of 8,080 BUSF at $20.49 per BUSF.
Common Area Factor  _____  .134718. .. Space to be finished out at Lessor
expense per Agency layout. No lump-sum payment

- THIS DOCUMENT IS NOT BINDING ON THE GOVERNMENT OF THE UNITED STATES OF AMERICA
UNLESS SIGNED BELOW BY

- AUTHORIZED CONTRACTING OFFICER.

| | 17a. NAME OF CONTRACTING OFFICER (Type or Print) Branda Lee Ladags 17c. DATE
12/29/00 Contracting Officer —— —

| | GENERAL SERVICES ADMINISTRATION  _____  GSA Form 3626 (Rev. 10-96) Page 2 of
2 Prescribed by APD 2300.12A

 

 